DETAILED ACTION
Status of Application
	The claim set filed on 2/5/2021 is acknowledged.
	Claims 1-21, 23, 27-29, and 31-52 are cancelled. 
 	Claims 22, 24-26, and 30 are included in the prosecution.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 24-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Toti et al. (US20170035774A1) hereinafter Toti.
Regarding claims 22, 24-26, and 30, Toti is drawn to liquid pharmaceutical compositions comprising aprepitant prepared as an oral suspension dosage form (abstract and claims 11-20). Toti discloses a stabilized aqueous suspension of aprepitant for oral administration by combining a pharmaceutically effective amount of aprepitant particles, a cellulosic stabilizer, and an anionic surfactant with an acidic aqueous buffer to form a stabilized aqueous suspension. In particularly preferred aspects, aprepitant was present between 10.0 mg/g and 20.0 mg/g (e.g., 15+/-10%) of the stabilized aqueous suspension, while the acidic aqueous buffer has a pH of between 3.0 and 5.0 (e.g., citrate buffer) [0020].
Toti discloses the presence of sodium carboxy methylcellulose, microcrystalline cellulose (MCC), xanthan gum [0023].  Xanthan gum is used in the amount of from about 0.01 to about 5% w/v and preferably about 0.1-0.3% w/v [0023].
Toti discloses that contemplated suspensions may comprise at least one additional component selected from the group consisting of sweetening agents, flavoring agents, coloring agents, preservatives, oily vehicles, solvents, suspending agents, dispersing agents, antioxidants, permeation enhancing agents, oral bioavailability enhancing agents, and stabilizing agents [0021]. Toti discloses the presence of poloxamers [0022]; and glycerin [0029].
	Toti does not explicitly disclose each of the components of the composition in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Toti, to arrive at the instant invention. 


Pertinent Art Not Relied Upon
 	Examiner has identified and included the reference Joshi et al. (WO2009108828A2), drawn to pharmaceutical formulations comprising aprepitant (abstract); Joshi discloses pharmaceutical formulations as liquid dosage forms like suspensions (pg. 26, ln 27-30), as pertinent prior art but has not directly relied upon the teachings from the reference in this action.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

/QUANGLONG N TRUONG/Examiner, Art Unit 1615